                 1:20-cv-01277-TMC                Date Filed 02/02/21        Entry Number 20            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Eric Samuel,
                          Plaintiff
                              v.                                            Civil Action No.        1:20-cv-01277-TMC

                                                                    )
J. Croom Hunter Staff Attorney of the South Carolina                )
   Attorney’s General’s Office of The State of South                )
        Carolina; Stephanie P McDonald Chief                        )
  Administrative Judge of the Ninth Judicial Circuit;               )
   Daniel E. Shearouse Clerk of Court of the South
 Carolina Supreme Court; R. Markley Dennis Ninth
            Judicial Circuit Court Judge,
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Eric Samuel, shall take nothing of the defendants, J. Croom Hunter Staff Attorney of the South Carolina
Attorney’s General’s Office of The State of South Carolina, Stephanie P McDonald Chief Administrative Judge of the
Ninth Judicial Circuit, Daniel E. Shearouse Clerk of Court of the South Carolina Supreme Court and R. Markley Dennis
Ninth Judicial Circuit Court Judge and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Timothy M. Cain, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: February 2, 2021                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
